[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO AMEND COMPLAINT
The plaintiff in this post trial motion, seeks permission from the court to amend his complaint "to conform to the proof."
The defendant, Medical Capital Corporation (MCC) objects to the motion on several grounds.
Of note, the proposed amendment adds to the court's consideration the involvement of two corporations previously omitted from the plaintiff's complaint. The proposed amendment alleges a unity of interest, i.e. alter egoes or instrumentalities of MCC. Those corporations, MCC Special Purpose Corporation III (MCC III) and Medical Capital Holdings (Holdings). These corporations were added to the evidence by the plaintiff to prove his alter ego theory.
The defendant was never given an opportunity to prepare to defend these new allegation by presenting contrary evidence. The piercing the corporate veil cause of action was never mentioned in the original complaint. The only theory resembling this was an allegation that the defendants, MCC and Queen Medical, Inc. were insiders.
The court knows of no reason why these new allegations were not made before trial or even during trial, but not until all the evidence was in. If this information was discovered at trial it is because the plaintiff did not do enough discovery prior to trial.
The amendments as proposed by the plaintiff are untimely and prejudicial. They are therefore denied. CT Page 262
Freed, J.